Campbell, C. J.
Complainants filed a bill to restrain -the enforcement of a special assessment for grading and paving Western avenue in the city of Muskegon. They were charged $10,208.53 as the amount due on their premises.
Several important questions were raised against the city -action, as had without fixing any district, as leaving to •other persons the performance of duties not subject to *48delegation by the council, as not duly proportioned, and as in other ways illegal. Among other defects, it was alleged and appeared that no valuation was made of the-premises assessed.
Section 139 of the charter (Local Laws 1875, p. 286), in fixing the duties of the persons required to make out the-assessment roll, requires it to contain a description of the lots and premises and parts of lots to be assessed, “and the valuation thereof.”
The assessment roll, when made, is reported to the common council, where it is reviewed, and objections may be made by parties interested. It may be corrected, referred back for revision, or entirely annulled and a new assessment ordered.
We held in Steckert v. East Saginaw, 22 Mich. 115, that, where the Legislature had required a valuation upon assessments, for similar improvements to this, even although the assessment is not laid directly by valuation, yet the valuation thus expressly required must be held essential and the law mandatory.
It is not necessary to conjecture what precise purpose-was in the view of the Legislature. It is easy to see that, upon considering the valuation of various items of property along the line of the improvement, the hardship or inequality of the assessment may be so manifest as to-warrant its relinquishment or radical change. Many reasons might be suggested, but we are not called on to do more than ascertain the meaning of the statute. We were of opinion, on the hearing, that the ease of Steckert v. East Saginaw was precisely in point, and must govern.this case; and, this being so, the decree must necessarily be reversed, and the complainants be granted relief and the restoration of their rights.
As on further proceedings the city authorities can probably avoid the material errors made before, we do not discuss them further.
*49The decree has already been entered as ordered on the hearing.
The other Justices concurred.